Citation Nr: 0930534	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-40 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2005 rating 
decision, by the Portland, Oregon, Regional Office (RO), 
which denied the claim of entitlement to service connection 
for hypertension, to include as secondary to PTSD.  The 
Veteran perfected a timely appeal to that decision.  


FINDINGS OF FACT

1.  Hypertension was not manifest during service or within a 
year after discharge and is not related to the Veteran's 
active service.  

2.  Hypertension is not shown to have been caused or 
aggravated by a service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. §§ 3.310(a), 
3.310(b) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of 
letters dated in December 2004 and August 2005 from the RO to 
the Veteran which was issued prior to the RO decision in 
December 2005.  Those letters informed the Veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
Veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The Veteran was 
afforded a VA compensation examination in May 2005.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It also appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in May 2008, and the claim was readjudicated 
thereafter in February 2009.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded a VA examination on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examination afforded to the Veteran is adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination 
was conducted by a medical professional, who reviewed the 
medical records, solicited history from the Veteran, examined 
the Veteran, and provided subsequent opinions.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
hypertension, including as secondary to PTSD, given that he 
has been provided all the criteria necessary for establishing 
service connection, and considering that the Veteran is 
represented by a highly qualified  Veterans service 
organization, the Board finds that there has been essential 
fairness.  


II.  Factual background.

The Veteran served on active duty from October 1967 to June 
1969.  He was awarded the Purple Heart Medal, the Combat 
Action Ribbon, the Vietnam Service Medal, and the Republic of 
Vietnam Campaign Medal with device.  The service treatment 
records (STRs) are negative for any complaints, findings or 
diagnosis of hypertension.  On the occasion of his separation 
examination in June 1969, clinical evaluation of the heart 
was normal.  Blood pressure reading was 102/64.  The Veteran 
denied high blood pressure in a report of medical history 
completed at that time.  

The Veteran's application for service connection (VA Form 21-
526) for hypertension was received in November 2004.  
Submitted in support of his claim were VA progress notes 
dated from January 2003 through June 2004.  These records 
show that the Veteran was diagnosed and treated for 
hypertension; he was placed on medication for elevated blood 
pressure.  A VA progress note dated in April 2003 reflects an 
assessment of hypertension, stable.  During a clinical visit 
in June 2004, the Veteran stated that he developed dizziness 
while working on Monday; he noticed increased symptoms with 
change in position.  On Lisinopril, monitoring his blood 
pressure since and readings were from 86/53 to 101/63.  On 
examination, his blood pressure readings were: 108/65-69 in 
the lying position, 117/87-74 sitting, and 112/78 in the 
standing position.  The assessment was hypotension on 
Lisinopril.  

The Veteran was afforded a VA examination in May 2005.  It 
was noted that he had a history of hypertension, which was 
diagnosed in 2001.  On examination, blood pressure readings 
were: 137/79 lying down, 143/88 sitting up, and 132/84 
standing up.  The diagnosis was hypertension.  The examiner 
stated that the Veteran was diagnosed with hypertension in 
approximately 2001; he was not currently on medication for 
this but he has been treated in the past.  The examiner 
observed that medication was stopped in the past because of 
what sounds like hypotension.  The examiner noted that the 
Veteran did have one mildly elevated blood pressure reading 
on today's examination.  The examiner opined that the 
Veteran's hypertension was most likely due to essential 
hypertension; therefore, he concluded that the hypertension 
is less likely as not caused by or a result of his military 
service or possible PTSD.  

Of record is an internet article titled "Causes and Effects 
of High Blood Pressure" printed on September 12, 2005.  The 
article noted that up to 95 percent of high blood pressure 
patients suffer from what doctors call "essential 
hypertension," meaning that no identifiable cause can be 
found for the rise in blood pressure.  The article explained 
that one cause of high blood pressure is stress; it stated 
"although stress is clearly related to elevated blood 
pressure, pinning down the cause of the stress may be 
difficult."  Also of record is another internet article 
titled "National Center for PTSD Fact Sheet" printed on 
December 17, 2007.  This article suggested that there was 
some evidence to indicate that PTSD is related to 
cardiovascular disorders.  


III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (2009).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008); 
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. 
§ 3.310 directed, in pertinent part, that:

a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  The Court clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The term, "disability", as contemplated by the 
VA regulations, means "impairment in earning capacity 
resulting from . . . [all types of] diseases or injuries 
[encountered as a result of or incident to military service] 
and their residual conditions. . . ." 38 C.F.R. § 4.1 (1990). 
. . .Such a definition of "disability" follows the overall 
statutory and regulatory purpose of the Veterans' 
compensation law.  This purpose is reflected in the ratings 
system, which rates different mental and physical maladies 
based upon diminished earning capacity. . . . Hence, although 
"disability" is not defined by [§ 1153] for compensation 
purposes, the regulatory definition adopted [in 38 C.F.R. 
§ 4.1] is a reasonable one.  

The Court holds that the term "disability" as used in § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated. As 
stated by the Secretary in his memorandum in response to the 
Court's November 9, 1994, order: To the extent [that] such 
additional disability is literally a result of "personal 
injury suffered or disease contracted in line of duty," under 
38 U.S.C. § 1110, service connection should be established.  
In such a case, the additional "disability" results from the 
original service-connected condition.  Thus, pursuant to 
§ 1110 and § 3.310(a), when aggravation of a Veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such Veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Cf.  38 C.F.R. § 3.322 (1994) (in 
compensating for aggravation of a preservice disability by 
active service, it "is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule . . .").  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

On October 10, 2006, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 3.310.  The amended regulation, in 
pertinent part, states that:

a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service-connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (effective October 
10, 2006).  This case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
impact the outcome of the appeal.  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disease or injury; and (3) evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that the Veteran has not alleged that 
hypertension was incurred in combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.  

Upon review of the record, the Board concludes that service 
connection is not warranted for hypertension.  The Board 
observes that there is no evidence of hypertension during the 
Veteran's military service.  STRs do not show any in-service 
complaints, findings, or diagnoses of hypertension or any 
other potentially related disease or disability.  The 
Veteran's June 1969 separation examination, which includes a 
systolic blood pressure measurement of 102 and a diastolic 
measurement of 64, notes that the Veteran had a normal heart 
and vascular system.  There is no indication in the record 
that hypertension was manifest within one year of the 
Veteran's discharge from active service.  Moreover, the first 
mention of hypertension was in April 2003, over 34 years 
after active service.  

The remaining question, therefore, is whether there is 
probative evidence of a relationship between current 
disability and service or a service-connected disease or 
injury.  There is no probative evidence of record linking any 
level of hypertension to his service or to a service-
connected disease or injury.  Rather, the Veteran was 
afforded a VA examination in May 2005 to determine the 
etiology of his hypertension.  After a review of the claims 
file and physical examination of the Veteran, the examiner 
diagnosed the Veteran with essential hypertension; therefore, 
he concluded that the hypertension is less likely as not 
caused by or a result of his military service or possible 
PTSD.  

Although the Veteran attributes his hypertension to his 
service connected PTSD, the Board may discount lay evidence 
when such discounting is appropriate.  As fact finder, the 
Board is obligated to, and fully justified in, determining 
whether lay evidence is credible in and of itself, i.e., 
because of possible bias, conflicting statements, etc.  
Furthermore the Board can weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  In 
this case, the Board is not presented with a mere absence of 
contemporaneous records.  Rather, the Board is presented with 
normal clinical findings during service and the Veteran's 
specific denial of pertinent history at discharge in 1969.  
See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence); Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative evidence" 
could be considered in weighing the evidence).  Here, we find 
his assertions to be less credible than the normal 
contemporaneous records during service and the May 2005 VA 
examiner.  While the evidence of record shows that the 
Veteran has hypertension, the Board finds that the more 
probative evidence shows that his disability was not manifest 
during service or is attributable to his service-connected 
PTSD.  

The Veteran also submitted various excerpts from medical 
articles obtained on the Internet regarding risk factors for 
hypertension, which included post-traumatic stress disorder.  
These materials are insufficient upon which to base a grant 
of service connection, particularly in light of the 
statements provided by the VA physician who examined the 
Veteran.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 38 
C.F.R. § 3.159(a) (1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  Medical evidence, however, that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the treatise 
evidence which has been submitted by the Veteran is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the Veteran's particular case.  

Put simply, the evidence does not establish that the Veteran 
had hypertension during active service or within one year of 
separation from active service, or that his hypertension is 
otherwise related to active service.  Accordingly, 
hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have so been incurred.  Also, the 
evidence shows no relationship between the Veteran's 
hypertension and his service-connected PTSD.  There is no 
proof of causation and no proof of aggravation.  Hence, 
hypertension is not proximately due to or the result of a 
service-connected disease or injury.  The preponderance of 
the evidence is against the claim, and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for hypertension is denied.  


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD, is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


